

 
Exhibit 10.1
 
LETTER OF INTENT


Parties:
Dong Fang Minerals, Inc., a Nevada corporation (“Dong”), and Guangzhou Heli
Information Technology Co., Ltd., a People’s Republic of China corporation
(“Heli”), wish to enter into this letter of Intent (the “LOI”) which will
provide for the basic structure of a share exchange and reverse merger between
the parties (the “Share Exchange”).
 



It is the intention of the parties to enter into a long form agreement governing
the Share Exchange by March 31, 2010.




   
Structure:
The parties shall complete the Share Exchange in accordance with the terms of
this LOI as applicable to the respective companies.
 
Heli shall complete a foreign ownership structure pursuant to which beneficial
ownership of Heli shall be held by a company incorporated in the British Virgin
Islands (the “BVI Company”).  Dong will then complete the Share Exchange with
the BVI Company and acquire beneficial ownership of 100% of Heli.
   
Consideration:
Pursuant to the Share Exchange, all outstanding common shares of the BVI Company
shall be exchanged for common shares of Dong so that at the closing of the Share
Exchange (the “Share Exchange Closing”) the shareholders of the BVI Company
shall hold 144,280,000 post-split common shares of Dong.
 
All related party debts owed by Dong shall be cancelled prior to the Share
Exchange Closing.
   
Conditions
Precedent:
Prior to the Share Exchange Closing:
· Dong shall change its name to Heli Electronics Corp., or another name
acceptable to both parties.
· Dong shall issue a dividend of its issued and outstanding common stock on a
120 for 1 basis.
· The BVI Company shall obtain approval for the Share Exchange from each of its
shareholders and its board of directors.
· Dong shall obtain all required approvals for the Share Exchange from its
shareholders and board of directors.
· Dong shall have no liabilities.
· Heli shall have provided Dong with audited financial statements for such
periods as required by the Securities and Exchange Commission.
· Both parties will have conducted due diligence on each other and the results
of such due diligence will be satisfactory to both parties.
 
 
Details of Closing:
Upon the Share Exchange Closing:
· Shareholders of the BVI Company shall be issued 144,280,000 shares of the
common stock of Dong in exchange for all of the issued and outstanding common
shares of the BVI Company’s stock.
· Jian Hong Liu, Dong’s former director and officer, shall cancel 2,500,000
pre-split common shares of Dong held by him.
· Lu Lu, Dong’s sole director and officer, shall cancel 50,000,000 post-split
common shares of Dong held by her.
· The BVI Company shall become a fully owned subsidiary of Dong.
 
 
   

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Termination
Events:
The Share Exchange agreement entered into on the basis of this LOI will have
provisions for termination, and the rescission of any actions undertaken in
order to fulfill the obligations of this LOI or a subsequent agreement, upon the
occurrence of any one of the following events:
· By mutual consent and such consent will not be unreasonably withheld; or
· By either party if either party is not satisfied with the results of due
diligence undertaken in good faith.
 
   
Independent
Legal Advice:
Each party acknowledges that it has had the opportunity to obtain its own
independent legal and tax advice with respect to the terms of this LOI prior to
execution of this LOI and further acknowledges that it fully understands this
LOI.  Dong acknowledges that counsel for Heli does not represent the interests
of Dong or its shareholders.
   
Representations
and Warranties
Of Dong:
Dong represents and warrants to Heli that:
 
1. Dong is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada and has the requisite corporate power and
authority to own, lease and to carry on its business as now being
conducted.  Dong is duly qualified to do business and is in good standing as a
foreign corporation in each of the jurisdictions in which Dong owns property,
leases property, does business, or is otherwise required to do so, where the
failure to be so qualified would have a material adverse effect on the business
of Dong taken as a whole.
 
2. To the best knowledge of Dong, there is no basis for and there is no action,
suit, judgment, claim, demand or proceeding outstanding or pending, or
threatened against or affecting Dong or which involves any of the business, or
the properties or assets of Dong that, if adversely resolved or determined,
would have a material adverse effect on the business, operations, assets,
properties, prospects, or conditions of Dong taken as a whole (a “Dong Material
Adverse Effect”).  There is no reasonable basis for any claim or action that,
based upon the likelihood of its being asserted and its success if asserted,
would have such a Dong Material Adverse Effect.
 
3. Dong has all requisite corporate power and authority to execute and deliver
this LOI and any other document contemplated by this LOI (collectively, the
“Dong Documents”) to be signed by Dong and to perform its obligations hereunder
and to consummate the transactions contemplated hereby.  The execution and
delivery of each of the Dong Documents by Dong and the consummation by Dong of
the transactions contemplated hereby have been duly authorized by its board of
directors and no other corporate or shareholder proceedings on the part of Dong
is necessary to authorize such documents or to consummate the transactions
contemplated hereby.  This LOI has been, and the other Dong Documents when
executed and delivered by Dong as contemplated by this LOI will be, duly
executed and delivered by Dong and this LOI is, and the other Dong Documents
when executed and delivered by Dong, as contemplated hereby will be, valid and
binding obligations of Dong enforceable in accordance with their respective
terms, except:
 
a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally;
b) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and
c) as limited by public policy.
 
4. The Dong common shares to be issued upon the Share Exchange Closing will,
upon issuance, have been duly and validly authorized and, when so issued in
accordance with the terms of this LOI, will be duly and validly issued, fully
paid and non-assessable.
 
5. No representation or warranty by Dong in this LOI nor any certificate,
schedule, statement, document or instrument furnished or to be furnished to Heli
pursuant hereto contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact required to be stated herein or
therein or necessary to make any statement herein or therein not materially
misleading.
 
6. Dong currently has no more than 6,006,000 shares of common stock outstanding
and no outstanding derivative securities and no issued or outstanding preferred
shares.  Dong shall have no more than 265,000,000 post split shares of common
stock issued and outstanding immediately prior to the Share Exchange Closing.
 
7. Compliance
 
a) To the best knowledge of Dong, Dong is in compliance with, is not in default
or violation in any material respect under, and has not been charged with or
received any notice at any time of any material violation of any statute, law,
ordinance, regulation, rule, decree or other applicable regulation to the
business or operations of Dong;
 
b) To the best knowledge of Dong, Dong is not subject to any judgment, order or
decree entered in any lawsuit or proceeding applicable to its business and
operations that would constitute a Dong Material Adverse Effect;
 
c) Dong has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
LOI.  All of such permits and consents are in full force and effect, and no
proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Dong, threatened, and none of them will be adversely affected by the
consummation of the Share Exchange; and
 
d) Dong has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business.  Dong has not
received any notice of any violation thereof, nor is Dong aware of any valid
basis therefore.
   
Representations
and Warranties of
Heli:
Heli represents and warrants to Dong that:
 
1. Heli is a corporation duly organized, validly existing and in good standing
under the laws of the People’s Republic of China and has the requisite corporate
power and authority to own, lease and to carry on its business as now being
conducted.  Heli is duly qualified to do business and is in good standing as a
foreign corporation in each of the jurisdictions in which Heli owns property,
leases property, does business, or is otherwise required to do so, where the
failure to be so qualified would have a material adverse effect on the business
of Heli taken as a whole.
 
2. To the best knowledge of Heli, there is no basis for and there is no action,
suit, judgment, claim, demand or proceeding outstanding or pending, or
threatened against or affecting Heli or which involves any of the business, or
the properties or assets of Heli that, if adversely resolved or determined,
would have a material adverse effect on the business, operations, assets,
properties, prospects, or conditions of Heli taken as a whole (an “Heli Material
Adverse Effect”).  There is no reasonable basis for any claim or action that,
based upon the likelihood of its being asserted and its success if asserted,
would have such a Heli Material Adverse Effect.
 
3. Heli has all requisite corporate power and authority to execute and deliver
this LOI and any other document contemplated by this LOI (collectively, the
“Heli Documents”) to be signed by Heli and to perform its obligations hereunder
and to consummate the transactions contemplated hereby.  The execution and
delivery of each of the Heli Documents by Heli and the consummation by Heli of
the transactions contemplated hereby have been duly authorized by its board of
directors and no other corporate or shareholder proceedings on the part of Heli
is necessary to authorize such documents or to consummate the transactions
contemplated hereby.  This LOI has been, and the other Heli Documents when
executed and delivered by Heli as contemplated by this LOI will be, duly
executed and delivered by Heli and this LOI is, and the other Heli Documents
when executed and delivered by Heli, as contemplated hereby will be, valid and
binding obligations of Heli enforceable in accordance with their respective
terms, except:
 
a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally;
b) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and
c) as limited by public policy.
 
4.   No representation or warranty by Heli in this LOI nor any certificate,
schedule, statement, document or instrument furnished or to be furnished to Dong
pursuant hereto contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact required to be stated herein or
therein or necessary to make any statement herein or therein not materially
misleading.
 
5. Neither the execution, delivery and performance of this LOI, nor the
consummation of the Share Exchange, will conflict with, result in a violation
of, cause a default under (with or without notice, lapse of time or both) or
give rise to a right of termination, amendment, cancellation or acceleration of
any obligation contained in or the loss of any material benefit under, or result
in the creation of any lien, security interest, charge or encumbrance upon any
of the material properties or assets of Heli or any of its subsidiaries under
any term, condition or provision of any loan or credit agreement, note,
debenture, bond, mortgage, indenture, lease or other agreement, instrument,
permit, license, judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to Heli or any of its subsidiaries, or any of their
respective material property or assets.
 
6.   Heli acknowledges that any Dong securities issued in this Share Exchange
will have such hold periods as are required under applicable securities laws and
as a result may not be sold, transferred or otherwise disposed, except pursuant
to an effective registration statement under the Securities Act of 1933, or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act of 1933 and in each case only in
accordance with all applicable securities laws.
 
7.    Compliance
 
a) To the best knowledge of Heli, Heli is in compliance with, is not in default
or violation in any material respect under, and has not been charged with or
received any notice at any time of any material violation of any statute, law,
ordinance, regulation, rule, decree or other applicable regulation to the
business or operations of Heli;
 
b) To the best knowledge of Heli, Heli is not subject to any judgment, order or
decree entered in any lawsuit or proceeding applicable to its business and
operations that would constitute a Heli Material Adverse Effect;
 
c) Heli has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
LOI.  All of such permits and consents are in full force and effect, and no
proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Heli, threatened, and none of them will be adversely affected by the
consummation of the Share Exchange; and
 
d) Heli has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business.  Heli has not
received any notice of any violation thereof, nor is Heli aware of any valid
basis therefore.
 
   
Mutual Covenants:
1. The representations and warranties of both parties set forth in this LOI will
be true, correct and complete in all respects as of the Share Exchange Closing,
as though made on and as of the Share Exchange Closing.
 
2. All information regarding the business of Heli including, without limitation,
financial information that Heli provides to Dong during Dong’s due diligence
investigation of Heli will be kept in strict confidence by Dong and will not be
used (except in connection with due diligence), dealt with, exploited or
commercialized by Dong or disclosed to any third party (other than Dong’s
professional accounting and legal advisors) without the prior written consent of
Heli.  If the Share Exchange contemplated by this LOI does not proceed for any
reason, then upon receipt of a written request from Heli, Dong will immediately
return to Heli (or as directed by Heli) any information received regarding
Heli’s business.  Likewise, all information regarding the business of Dong
including, without limitation, financial information that Dong provides to Heli
during its due diligence investigation of Dong will be kept in strict confidence
by Heli and will not be used (except in connection with due diligence), dealt
with, exploited or commercialized by Heli or disclosed to any third party (other
than Heli’s professional accounting and legal advisors) without Dong’s prior
written consent.  If the Share Exchange contemplated by this LOI does not
proceed for any reason, then upon receipt of a written request from Dong, Heli
will immediately return to Dong (or as directed by Dong) any information
received regarding Dong’s business.
 
3. Between the date of this LOI and the Share Exchange Closing, each of the
parties to this LOI will promptly notify the other parties in writing if it
becomes aware of any fact or condition that causes or constitutes a material
breach of any of its representations and warranties as of the date of this LOI,
if it becomes aware of the occurrence after the date of this LOI of any fact or
condition that would cause or constitute a material breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition.  During the same
period, each party will promptly notify the other parties of the occurrence of
any material breach of any of its covenants in this LOI or of the occurrence of
any event that may make the satisfaction of such conditions impossible or
unlikely.
   
Jurisdiction
The parties agree to attorn to the non-exclusive jurisdiction of the State of
Nevada regarding this LOI.



This letter merely evidences the intention of the parties hereto and is not
intended to be legally binding.  The proposed action contemplated herein may be
terminated by any of the parties at any time prior to the execution of the
definitive license, which shall be controlling thereafter, and each of the
parties agrees to hold the others harmless for any attorney's fees, accountant's
fees, expenses or other damages which may be incurred by failure to consummate
the contemplated license.


If the foregoing terms of this letter of intent accurately reflect your
understanding of our negotiations and agreement in principle as at the date
hereof, please acknowledge your agreement in the space indicated below.








Accepted on: March 18, 2010
 
 

 Dong Fang Minerals, Inc.  Guangzhou Heli Information    Technology Co., Ltd.  
   Per: LU LU  Per: QIU XIN  Lu Lu, CEO  Qiu Xin, President

 
 


                                           
 

 
 

--------------------------------------------------------------------------------

 
